 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10      UNITED STATES OF AMERICA,                        Case No. 17cr2538-BAS
11                          Plaintiff,                   PRELIMINARY ORDER OF
12              v.                                       CRIMINAL FORFEITURE
13      GABRIELA FAVELA NUNEZ (2),
14                          Defendant.
15
16         WHEREAS, in the Indictment and Bill of Particulars in the above-captioned
17 case, the United States sought forfeiture of all right, title and interest in specific
18 properties of Defendant GABRIELA FAVELA NUNEZ (2) (“Defendant”), pursuant
19 to, inter alia, 18 U.S.C. § 982(a) and 28 U.S.C. § 2461(c), as properties representing
20 proceeds of the violation of 18 U.S.C. §§ 1956 and 1957(a), as charged in the
21 Indictment; and
22         WHEREAS, on or about August 6, 2018, Defendant pled guilty before this Court
23 to Counts 2 and 3 of the Indictment, which pleas included consents to the forfeiture
24 allegations of the Indictment, including forfeiture of “all property seized in connection
25 with this case, including but not limited to:”
26         1.        $25,792 in United States Currency
27         2.        Two 2011 Kawasaki Ultra 300 LX Jet Skis, VINs
                     KAW40637C111 and KAW31797C111
28 //
 1        3.     Trailer for Jet skis
 2        4.     25 wristwatches with estimated value of $31,235
 3        5.     26 women’s handbags with estimated value of $27,035
 4        6.     42 pairs of women’s shoes with estimated value of $21,996
 5        7.     One Vizio 42 inch television, one Vizio 60 inch television,
                 and one Sharp 52 inch television
 6
          8.     15 pieces of jewelry with estimated value of $4,384
 7
          9.     One .223 caliber automatic rifle
 8
          10.    One .45 caliber revolver
 9
          11.    Two 9mm semiautomatic pistols
10
          12.    One .45 caliber semiautomatic pistol
11
          13.    $2,079.34 seized from Mission Federal Credit Union Account
12               No. xxxx4938
13        14.    Cassida Digital Currency Counter (Model #6600 UV/MG)
14        15.    Real property located at 1520 Frank Aved St. #202, Las Vegas, NV
                 89110, legally described as:
15
                          Assessor’s Parcel Number 140-30-115-008
16
          Unit Two Hundred Twenty-One (221) in Building Two (2) of VEGAS
17        STAR CONDOMINIUMS, as shown on map thereof on file in Book 88
          of Plats, Page 70, in the Office of the County Recorder, Clark County,
18        Nevada.
19        Together with an undivided interest in and to the Common Area, Carport
          and Limited Common Areas as the same is described in the Covenants,
20        Conditions and Restrictions recorded June 16, 1999 in Book 990616 as
          Instrument No. 2079, of Official Records.
21        ALSO TOGETHER WITH, a non-exclusive easement for ingress and
22        egress and of enjoyment in, to and over the Common Areas as shown
          upon the map of said subdivision; and
23
24        WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
25 addendum, the United States has established the requisite nexus between the forfeited
26 properties and the offense; and
27
28
                                        -2-                                    17cr2538
 1         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 2 possession of the above-referenced properties, pursuant to 18 U.S.C. § 982(a),
 3 28 U.S.C. § 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
 4         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
 5 authority to take custody of the above-referenced properties which were found
 6 forfeitable by the Court; and
 7         WHEREAS, the United States, having submitted the Order herein to the
 8 Defendant through her attorney of record, to review, and no objections having been
 9 received;
10         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
11         1.    Based upon the guilty plea of the Defendant, the United States is hereby
12 authorized to take custody and control of the following assets, and all right, title and
13 interest of Defendant GABRIELA FAVELA NUNEZ (2) in the following properties
14 are hereby forfeited to the United States for disposition in accordance with the law,
15 subject to the provisions of 21 U.S.C. § 853(n):
16         1.    $25,792 in United States Currency
17         2.    Two 2011 Kawasaki Ultra 300 LX Jet Skis, VINs
                 KAW40637C111 and KAW31797C111
18
           3.    Trailer for Jet skis
19
           4.    25 wristwatches with estimated value of $31,235
20
           5.    26 women’s handbags with estimated value of $27,035
21
           6.    42 pairs of women’s shoes with estimated value of $21,996
22
           7.    One Vizio 42 inch television, one Vizio 60 inch television,
23               and one Sharp 52 inch television
24         8.    15 pieces of jewelry with estimated value of $4,384
25         9.    One .223 caliber automatic rifle
26         10.   One .45 caliber revolver
27         11.   Two 9mm semiautomatic pistols
28         12.   One .45 caliber semiautomatic pistol
                                        -3-                                       17cr2538
 1 //
 2         13.    $2,079.34 seized from Mission Federal Credit Union Account
                  No. xxxx4938
 3
           14.    Cassida Digital Currency Counter (Model #6600 UV/MG).
 4
 5         2.     The aforementioned forfeited assets are to be held by the United States
 6 Internal Revenue Service, U.S. Homeland Security Investigations, and Alcohol,
 7 Tobacco, Firearms and Explosives in their secure custody and control.
 8         3.     Item 15, the real property located at 1520 Frank Aved St. #202,
 9 Las Vegas, NV 89110, shall be forfeited by the U.S. Internal Revenue Service at the
10 conclusion of the noticing period for any ancillary proceedings.
11         4.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
12 begin proceedings consistent with any statutory requirements pertaining to ancillary
13 hearings and rights of third parties. The Court shall conduct ancillary proceedings as
14 the Court deems appropriate only upon the receipt of timely third party petitions filed
15 with the Court and served upon the United States. The Court may determine any
16 petition without the need for further hearings upon the receipt of the Government’s
17 response to any petition. The Court may enter an amended order without further notice
18 to the parties.
19         5.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
20 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
21 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
22 the United States forthwith shall publish for thirty (30) consecutive days on the
23 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
24 the United States’ intent to dispose of the properties in such manner as the Attorney
25 General may direct, and notice that any person, other than the Defendant, having or
26 claiming a legal interest in the above-listed forfeited properties must file a petition with
27 the Court within thirty (30) days of the final publication of notice or of receipt of actual
28 notice, whichever is earlier.
                                         -4-                                          17cr2538
 1 //
 2         6.    This notice shall state that the petition shall be for a hearing to adjudicate
 3 the validity of the petitioner’s alleged interest in the property, shall be signed by the
 4 petitioner under penalty of perjury, and shall set forth the nature and extent of the
 5 petitioner’s right, title or interest in the forfeited property and any additional facts
 6 supporting the petitioner’s claim and the relief sought.
 7         7.    The United States shall also, to the extent practicable, provide direct
 8 written notice to any person known to have alleged an interest in the properties that are
 9 the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for published
10 notice as to those persons so notified.
11         8.    Upon adjudication of all third-party interests, this Court will enter an
12 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the aforementioned
13 assets, in which all interests will be addressed.
14         9.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
15 as to the Defendant at the time of sentencing and is part of the sentence and included
16 in the judgment.
17         IT IS SO ORDERED.
18
19 DATED: November 29, 2018
20
21
22
23
24
25
26
27
28
                                        -5-                                          17cr2538
